Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of, inter alia, attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and two counts of burglary in the first degree (Penal Law § 140.30 [2], [3]). We agree with defendant that County Court erred in denying that part of his motion seeking suppression of his statements to the police. To be effective, Miranda warnings must precede custodial interrogation of a suspect. “Later is too late, unless there is such a definite, pronounced break in the interrogation that the defendant may be said to have returned, in effect, to the status of one who is not under the influence of questioning” (People v Chapple, 38 NY2d 112, 115; see, People v Bethea, 67 NY2d 364). Before receiving Miranda warnings, defendant made incriminating statements regarding the subject crimes in response to custodial interrogation. Approximately 30 minutes later, the same officer administered Miranda warnings to defendant and immediately continued his interrogation of defendant, who spoke freely regarding the details of the subject crimes. The court erred in refusing to suppress the later statements. There was no “definite, pronounced break in the interrogation” (People v Chappie, supra, at 115), and thus “the warnings administered